Case 1:21-cv-00784-HYJ-RSK ECF No. 1-7, PageID.48 Filed 09/10/21 Page 1 of 3




                      Exhibit 6
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-7, PageID.49 Filed 09/10/21 Page 2 of 3



                            STATE OF MICHIGAN
           IN THE CIRCUIT COURT FOR THE COUNTY OF KALAMAZOO

 MATT MELLEN,

                Plaintiff,                             Case No. 21-0066-NO

 v.                                                    Hon. Alexander C. Lipsey

 JASON B. DALTON; RASIER, LLC; and
 UBER TECHNOLOGIES, INC.,

                Defendants.

 Matthew R. Cooper (P43072)                        Thomas W. Cranmer (P25252)
 COOPER LAW, PLC                                   Matthew P. Allen (P57914)
 134 South Phelps St.                              James L. Woolard (P77493)
 P.O. Box 64                                       MILLER, CANFIELD, PADDOCK AND
 Decatur, MI 49045                                 STONE, P.L.C.
 (269) 436-8316                                    840 W. Long Lake Rd., Ste. 150
 matt@vadlawcenter.com                             Troy, Michigan 48098
                                                   (248) 879-2000
 Frank B. Melchiore (P41238)                       cranmer@millercanfield.com
 LAWFM                                             allen@millercanfield.com
 535 Central Ave., Ste. 306                        woolard@millercanfield.com
 St. Petersburg, FL 33701
 (727) 822-5900                                    Attorneys for Defendants Uber Technologies,
 lawfm1@gmail.com                                  Inc. and Rasier, LLC

 Attorneys for Plaintiff

                     DEFENDANTS’ NOTICE OF FILING REMOVAL

       PLEASE TAKE NOTICE that Defendants Rasier, LLC and Uber Technologies, Inc. have

removed this action to the United States District Court for the Western District of Michigan,

Southern Division. A true and correct copy of the Notice of Removal filed with the District Court

is attached as Exhibit 1.

                                    Respectfully submitted,

                                    /s/ Matthew P. Allen
                                    Thomas W. Cranmer (P25252)
 Dated: September 10, 2021          Matthew P. Allen (P57914)
                                    James L. Woolard (P77493)
                                    MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.
Case 1:21-cv-00784-HYJ-RSK ECF No. 1-7, PageID.50 Filed 09/10/21 Page 3 of 3




                            840 W. Long Lake Rd., Ste. 150
                            Troy, Michigan 48098
                            (248) 879-2000
                            cranmer@millercanfield.com
                            allen@millercanfield.com
                            woolard@millercanfield.com

                            Attorneys for Defendants Uber Technologies, Inc. and
                            Rasier, LLC




37475930.1/155289.00011




                                      2
